Citation Nr: 1813887	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-65 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO, in pertinent part, denied entitlement to individual unemployability.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000(VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran filed an application for increased compensation based on unemployability in April 2016 based on his service-connected disabilities.

From December 1, 2015 to June 14, 2016, the Veteran's combined disability rating was 70 percent and the highest single disability rating for bilateral hearing loss was 70 percent.  From June 15, 2016 thereafter, the Veteran's combined disability rating was 80 percent and the highest single disability rating for bilateral hearing loss was 80 percent.  The Veteran is currently receiving an 80 percent combined disability rating and his bilateral hearing loss is rated at 80 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  The only other service-connected disability is tinnitus, rating at 10 percent disabling.  Accordingly, the Veteran's service-connected disabilities render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation from December 1, 2015 thereafter.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).

The essential issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

A review of the evidence of record demonstrates that the Veteran has been unemployed since 1988 when he last worked full time as a postal manager.  The Veteran indicated in his April 2016 application that he did not leave this job because of his disability.  He also stated that he had not tried to obtain employment since he became too disabled to work.  The Veteran stated that his bilateral hearing loss and tinnitus prevented him from securing or following substantially gainful employment.  The Veteran indicated that he had not been under a doctor's care or hospitalized in the twelve months prior to his application for entitlement to a TDIU.  The Veteran stated that the date his disability affected his full time employment was December 1, 2015.  The Veteran indicated that he had completed high school and did not have any other education or training prior to or since becoming too disabled to work.

The Veteran was afforded a VA examination in March 2016.  The examiner indicated that the Veteran's bilateral hearing loss impacted his ability to work in that he had difficulty understanding speech, particularly in the presence of background noise.

Private records include a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) completed by a private examiner J. D., Audiologist , dated June 15, 2016.  The private examiner opined that the Veteran's bilateral hearing loss and tinnitus rendered him unemployable.  The private examiner indicated that the Veteran needed to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  The private examiner further indicated that the Veteran should avoid any environment which requires normal hearing or good speech understanding.  Additionally, the private examiner indicated that these limitations would prevent verbal communication face-to-fact as well as by telephone.  The private examiner included that Veteran's condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  Further, the private examiner indicated that Veteran's condition would significantly impair his employability in any job assignment with or without adaptation.

VA treatment records indicated the Veteran's treatment for multiple disabilities including hearing loss and tinnitus, but did not provide information on how the disabilities impacted the Veteran's employability.

In a November 2017 VA QTC examination, the examiner noted that the Veteran's hearing loss and tinnitus impacted his ability to work in that he reported significant difficulties hearing, especially in crowds, when using the telephone, and watching television even with hearing aids.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran had a work history that showed a sustained period of employment that was not significantly impacted by his service-connected disabilities.  The Veteran stated that he had not attempted to obtain employment since leaving his last job in 1988 or since he became too disabled to work in December 2015.  The Veteran stated that he did not leave his last place of employment due to his disabilities.  The March 2016 VA examination provided that the Veteran's hearing loss impacted his ability to work in that he had difficulty understanding speech, particularly in the presence of background noise.  In considering the private examiner's opinion, the Board finds that the private opinion does not provide sufficient evidence that the Veteran is not capable of gainful employment and thus, is of limited probative weight.  The United States Court of Appeals for Veterans Claims (Court) has found that the Board may consider a physician's opinion to be of less weight and credibility when the basis of the opinion is shown to be less than complete or contradicted by other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although the private examiner's opinion that the Veteran's bilateral hearing loss and tinnitus rendered him unemployable, the rationale indicated only limitations and employment environments that should be avoided, not that his disabilities prevented him from obtaining and maintaining substantially gainful employment.  Further, the November 2017 VA QTC examination indicated that the impact of the Veteran's hearing loss and tinnitus in relation to his ability to work were significant difficulties hearing, especially in crowds, when using the telephone, and watching television even with hearing aids.

TDIU benefits are only warranted, however, if the claimant is prevented from working due to service-connected disabilities, and are not applicable if the Veteran can still work, even if it is difficult or requires adaptations to do so.  To the extent the service-connected disabilities affect the Veteran's earning capacity; the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.

Thus, entitlement to a TDIU rating is not warranted.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


